CCA #       07-10-00242-CR
                                                                                      1413-14-
                                                          OFFENSE:             Aggravated Robbery

             Chrystopher Don Preciado v. The State
 STYLE:      of Texas                                     PUNISHMENT:          40 yrs, TDCJ $1000 fine

                                                          COUNTY:              Potter


 TRIAL COURT:              47th District Court                                                             MOTION
 TRIAL COURT #:            60,196-A                           FOR REHEARING IS:
 TRIAL COURT JUDGE:        Honorable Dan L Schaap             DATE:
 DISPOSITION:        AFFIRMED                                 JUDGE:




 DATE:         July 13, 2011

 JUSTICE:     Justice Hancock          PC           S   YES

 PUBLISH:      YES                     DNP:


 CLK RECORD:         July 19, 2010                            SUPP CLK RECORD:
 RPT RECORD:         September 27, 2010                       SUPP RPT RECORD:           November 17, 2010
STATE BR:            March 4, 2011                            SUPP BR:
APPBR:               December 20, 2010                        PROSE BR:




                                 IN THE COURT OF CRIMINAL APPEALS

                                                                       CCA#



            PRO S£               Petition                              Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                    DATE:

                                                                       JUDGE:

DATE:       03
                 hk     MIT                                            SIGNED:                           PC:

JU   DGE:     /^t bu*u^~-                                              PUBLISH:                       DNP:




                     MOTION FOR REHEARING IN                           MOTION FOR STAY OF MANDATE IS:

CCA IS:.                   ON                                                                    ON

JUDGE:                                                                 JUDGE:




                                            Vol. I of I